     Case 3:20-cv-00652-AJB-RBB Document 13 Filed 08/23/21 PageID.63 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DAVID BRYAN TURNER, JR.,                             Case No. 20cv0652-AJB (RBB)
     BOOKING #197347785,
12
                                         Plaintiff,       ORDER DISMISSING CIVIL
13                                                        ACTION FOR FAILURE TO
                          vs.                             STATE A CLAIM UPON WHICH
14
     COUNTY OF SAN DIEGO, et al.,                         RELIEF MAY BE GRANTED AND
15                                                        FOR FAILURE TO PROSECUTE IN
                                     Defendants.          COMPLIANCE WITH COURT
16
                                                          ORDER REQUIRING AMENDMENT
17
18
19         On April 2, 2020, Plaintiff David Bryan Turner, Jr., while incarcerated the George
20   Bailey Detention Facility in San Diego, California, filed this civil rights action pursuant to
21   42 U.S.C. § 1983, accompanied by a motion to proceed in forma pauperis. (ECF Nos. 1-
22   2.) Plaintiff alleged that excessive force was used against him by unnamed San Diego
23   County Metropolitan Transit Officers in October 2018, and that unnamed San Diego
24   County Sheriff’s Deputies denied him adequate medical care while he was housed at the
25   George Bailey Detention Facility in March 2020. (ECF No. 1 at 1-6.) On May 11, 2020,
26   the Court denied Plaintiff’s motion to proceed in forma pauperis without prejudice for
27   failure to include required financial documentation. (ECF No. 3.) Plaintiff thereafter filed
28   three motions to proceed in forma pauperis. (ECF Nos. 4, 6, 8.)
                                                      1
                                                                                  20cv0652-AJB (RBB)
     Case 3:20-cv-00652-AJB-RBB Document 13 Filed 08/23/21 PageID.64 Page 2 of 4



 1         On June 11, 2020, the Court granted Plaintiff leave to proceed in forma pauperis and
 2   screened his Complaint pursuant to 28 U.S.C. §§ 1915(e)(2) & 1915A(b). (ECF No. 9.)
 3   Those statutes require a Court to sua sponte dismiss a prisoner’s IFP complaint, or any
 4   portion of it, which is frivolous, malicious, fails to state a claim, or seeks damages from
 5   defendants who are immune. Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en
 6   banc); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010). Applying those statutes,
 7   the Court found the claims in Plaintiff’s Complaint relating to excessive use of force by
 8   the Transit officials were duplicative of several other civil rights cases Plaintiff had filed
 9   in this Court, and that the denial of medical care allegations failed to state a claim upon
10   which relief may be granted. (Id. at 7-11.) The Court notified Plaintiff of the deficiencies
11   of his pleading, dismissed the Complaint without prejudice, granted thirty days leave to
12   amend, on or before July 13, 2020, and instructed him that if he failed to timely file an
13   amended complaint the Court would enter a final Order dismissing this action based on his
14   failure to state a claim and failure to prosecute. (Id. at 13, citing Lira v. Herrera, 427 F.3d
15   1164, 1169 (9th Cir. 2005) (“If a plaintiff does not take advantage of the opportunity to fix
16   his complaint, a district court may convert the dismissal of the complaint into dismissal of
17   the entire action.”))
18         On June 24, 2020, Plaintiff filed a motion for appointment of counsel and a request
19   for extension of time to amend. (ECF No. 11.) On August 7, 2020, the Court denied the
20   motion for appointment of counsel and granted Plaintiff an extension of time to amend, on
21   or before October 6, 2020. (ECF No. 12.) The Court repeated its caution that a failure to
22   amend would result in the entry of a final order of dismissal. (Id. at 3-4, citing Lira, 427
23   F.3d at 1169.)
24         Over ten months have elapsed since the time to amend has passed and Plaintiff has
25   not amended in compliance with this Court’s Order or otherwise contacted the Court. This
26   Court has discretion to sua sponte dismiss a case for lack of prosecution or failure to
27   comply with a court order. Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986);
28   see also Fed. R. Civ. P. 41(b) (providing for involuntary dismissal for failure to prosecute
                                                    2
                                                                                   20cv0652-AJB (RBB)
     Case 3:20-cv-00652-AJB-RBB Document 13 Filed 08/23/21 PageID.65 Page 3 of 4



 1   or comply with the federal rules or court order). “The failure of the plaintiff eventually to
 2   respond to the court’s ultimatum–either by amending the complaint or by indicating to the
 3   court that [he] will not do so–is properly met with the sanction of a Rule 41(b) dismissal.”
 4   Edwards v. Marin Park, 356 F.3d 1058, 1065 (9th Cir. 2004).
 5         “In determining whether to dismiss a claim for failure to prosecute or failure to
 6   comply with a court order, the Court must weigh the following factors: (1) the public’s
 7   interest in expeditious resolution of litigation; (2) the Court’s need to manage its docket;
 8   (3) the risk of prejudice to defendants/respondents; (4) the availability of less drastic
 9   alternatives; and (5) the public policy favoring disposition of cases on their merits.”
10   Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002), citing Ferdik v. Bonzelet, 963
11   F.2d 1258, 1260-61 (9th Cir. 1992). Because the Court informed Plaintiff of the defects of
12   his pleading and provided ample time to file an amended complaint but he has not amended
13   or contacted the Court, factors one, two and four weigh in favor of dismissal. See Yourish
14   v. California Amplifier, 191 F.3d 983, 990 (9th Cir. 1999) (“The public’s interest in
15   expeditious resolution of litigation always favors dismissal.”); Pagtalunan, 291 F.3d at 642
16   (“The trial judge is in the best position to determine whether the delay in a particular case
17   interferes with the docket management and the public interest.”); Nevijel v. North Coast
18   Life Insurance Co., 651 F.2d 671, 674 (9th Cir. 1981) (noting that the court is not required
19   to exhaust all alternatives prior to dismissal). In light of Plaintiff’s failure to contact the
20   Court or otherwise respond to the Court’s prior Order requiring amendment, factor five
21   does not weigh against dismissal. See In re Phenylpropanolamine (PPA) Prod. Liab. Litig.,
22   460 F.3d 1217, 1227 (9th Cir. 2006) (the public policy favoring disposition on the merits
23   does not weigh against dismissal where plaintiff’s “conduct impedes progress in that
24   direction.”) Although factor three does not weigh in favor of dismissal, see Pagralunan,
25   291 F.3d at 642 (where defendants have not appeared, “[w]e have previously recognized
26   that pendency of a lawsuit is not sufficiently prejudicial in and of itself to warrant
27   dismissal.”), that factor alone is insufficient to avoid dismissal. See Rio Prop., Inc. v. Rio
28   Int’l Interlink, 284 F.3d 1007, 1022 (9th Cir. 2002) (“While the public policy favoring
                                                    3
                                                                                   20cv0652-AJB (RBB)
     Case 3:20-cv-00652-AJB-RBB Document 13 Filed 08/23/21 PageID.66 Page 4 of 4



 1   disposition of cases on their merits weighs against [dismissal], that single factor is not
 2   enough to preclude imposition of this sanction when the other four factors weigh in its
 3   favor.”)
 4           Weighing these factors, the Court finds dismissal is appropriate. See Hernandez v.
 5   City of El Monte, 138 F.3d 393, 399 (9th Cir. 1998) (“we may affirm a dismissal where at
 6   least four factors support dismissal or where at least three factors ‘strongly’ support
 7   dismissal.”) (internal citation omitted), quoting Ferdik, 963 F.2d at 1263.
 8                                CONCLUSION AND ORDER
 9           Accordingly, the Court DISMISSES this civil action without prejudice pursuant to
10   28 U.S.C. §§ 1915(e)(2) & 1915A(b) based on Plaintiff’s failure to state a claim upon
11   which relief may be granted, and for failure to prosecute by amending his Complaint as
12   required by Court’s June 11, 2020 and August 7, 2020, Orders requiring amendment. The
13   Court DIRECTS the Clerk of Court to enter a final judgment of dismissal and close the
14   file.
15           IT IS SO ORDERED.
16   Dated: August 20, 2021
17
18
19
20
21
22
23
24
25
26
27
28
                                                  4
                                                                                   20cv0652-AJB (RBB)
